Citation Nr: 0938885	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2006, for a grant of service connection for sensory urgency 
of the bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
sensory urgency of the bladder and assigned a 40 percent 
disability rating effective January 20, 2006.  The Veteran 
subsequently appealed the decision claiming that an earlier 
effective date was warranted.  

In July 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the July 2009 Board hearing, the Veteran and his 
representative raised a claim for clear and unmistakable 
error (CUE) in the March 1999 RO decision which denied 
entitlement to service connection for urethritis.  The 
Veteran and his representative argue that the RO erred in the 
March 1999 RO decision when it denied service connection for 
urethritis based on claimed urinary tract problems.  It was 
asserted that records showed symptoms at that time that would 
have supported a grant of the claimed disability.  The 
Veteran and his representative essentially assert that the 
Veteran filed a claim in 1998 for his current bladder 
disability, and therefore an earlier effective date is 
warranted for service connection for sensory urgency of the 
bladder.  The claim for CUE has not been adjudicated by the 
RO.  However, a favorable determination on that claim could 
materially effect the effective date currently on appeal.    

As the claim for an earlier effective date for service 
connection for sensory urgency of the bladder is inextricably 
intertwined with this CUE claim, the claim must be remanded 
to the RO for appropriate action.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).

Thus, the Board must defer consideration of the Veteran's 
earlier effective date claim until the RO adjudicates, in the 
first instance, his clear and unmistakable error claim.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

In light of the foregoing, the Board has no discretion and 
must remand this case to the RO for its initial consideration 
of the Veteran's inextricably intertwined clear and 
unmistakable error claim.

In addition, in an August 2007 statement, the Veteran 
informed the VA that he had a claim pending with the Social 
Security Administration (SSA).  The claims file does not 
reflect that efforts have been made to obtain corresponding 
medical records.  Accordingly, efforts to obtain medical 
documentation from SSA are required, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 
(1998) (VA's duty to assist includes obtaining SSA records 
when the Veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the Veteran's pending disability 
claim should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims files.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file. 

2.  The RO must adjudicate the issue of 
clear and unmistakable error in the March 
1999 rating decision that denied 
entitlement to service connection for 
urethritis.  If the determination is 
adverse to the Veteran, he and his 
representative must be provided with 
written notice of the adverse 
determination and of the Veteran's 
appellate rights.  See 38 C.F.R. §§ 
20.200, 20.302 (2009).  The RO should 
return this discrete issue to the Board 
only if the Veteran initiates and 
completes an appeal in full accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

3.  Thereafter, the RO must reconsider 
the Veteran's claim of entitlement to an 
effective date prior to January 20, 2006, 
for service connection for sensory 
urgency of the bladder.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.

Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

